Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure stated (IDS) submitted on 7/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5, 11,15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Pasupalak et al ( US publication No. 20150066479 A1
	Regarding claim 1, Pasupalak teaches classifying each utterance stored in a historical utterance database under at least one topic and at least one subtopic ( Pg 1 Par 6 “A natural language processing (NLP) engine derives intent using conditional random fields to identify a 
	Regarding claim 5, Pasupalak teaches receiving a second user utterance (Pg 1 Par 3 “user may voice a command to control the operation of a device … Natural language processing, a type of machine learning using statistics, may be used to interpret and act upon speech inputs. Speech recognition may convert the input to text.” Second utterance is being read as the device detecting an utterance) and classifying the second user utterance as an issue, request, or question 
	
	Regarding claim 11, Pasupalak teaches how to classify each utterance stored in a historical utterance database under at least one topic and at least one subtopic ( Pg 1 Par 6 “A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command.” And Pg 7 Par 75 “query database 312 may also be useful to store and provide access to user queries 302, associated commands and the like from all users, such as via an aggregated subset of queries 302 and associated commands. The aggregated data may define a broader corpus from which statistics and other data may be gleaned and be useful when determining expanded keywords, classification of user queries, mapping words to certain commands, determining classes of users based on recognized user types, and/or the like. It would be obvious to further store topic and subtopic related to the claim”)  classify each of a plurality of questions and corresponding 
	Regarding claim 15, Pasupalak teaches receive a second user utterance (Pg 1 Par 3 “user may voice a command to control the operation of a device … Natural language processing, a type of machine learning using statistics, may be used to interpret and act upon speech inputs. Speech recognition may convert the input to text.” Second utterance is being read as the device detecting an utterance) and classify the second user utterance as an issue, request, or question ( Pg 7 Par 76-78 “Question type classifier 314 evaluates user query 302 to determine whether the user query is a function type query, an entity type query, or a clarification type query.a function type query establishes a new command (also referred to herein as a topic). An example of a functional type query is "Book a meeting for next Friday at 2:00 pm" or "Send a message to Bob". An entity type query is in relation to a current command (topic) and adds or changes an entity in such a command. For example, "Actually, move that to 3:00 pm" or "Add James to the message" or "Make that a return ticket". A clarification type query is in relation to a current command and is responsive to one or more clarification questions posed by the Conversational 

	Regarding claim 19, Pasupalak teaches classifying each utterance stored in a historical utterance database under at least one topic and at least one subtopic ( Pg 1 Par 6 “A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command.” And Pg 7 Par 75 “query database 312 may also be useful to store and provide access to user queries 302, associated commands and the like from all users, such as via an aggregated subset of queries 302 and associated commands. The aggregated data may define a broader corpus from which statistics and other data may be gleaned and be useful when determining expanded keywords, classification of user queries, mapping words to certain commands, determining classes of users based on recognized user types, and/or the like. It would be obvious to further store topic and subtopic related to the claim”)  classifying each of a plurality of questions and corresponding answers stored in a question and answer database under at least one topic and at least one subtopic( Pg 1 Par 6 “A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command.” And Pg 7 Par 75 “query database 312 may also be useful to store and provide access to user queries 302, associated commands and the like from all users, such as via an aggregated subset of queries 302 and associated commands. The aggregated data may define a broader corpus from which statistics and other data may be gleaned and be useful when .	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 12, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of  Zorky et al ( US Patent NO 7836061 B1).
	Regarding claim 2,  Pasupalak teaches the first user utterance is classified as a question( Pg 7 Par 76-78 “Question type classifier 314 evaluates user query 302 to determine whether the user query is a function type query, an entity type query, or a clarification type query.a function type query establishes a new command (also referred to herein as a topic). An example of a functional type query is "Book a meeting for next Friday at 2:00 pm" or "Send a message to Bob". An entity type query is in relation to a current command (topic) and adds or changes an entity in such a command. For example, "Actually, move that to 3:00 pm" or "Add James to the message" or "Make that a return ticket". A clarification type query is in relation to a current command and is responsive to one or more clarification questions posed by the Conversational Agent 150 to elicit more information (such as entities and/or parameters) or to determine which 
	Pasupalak and Zorky are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Zorky to provide a virtual assistant that is able to determine the similarity of queries. A person of ordinary skill in the art would be motivated to do so because it would allow the virtual assistant to be more accurate and efficient (Col 5 lns 55-57 “it is more computationally efficient to compare representations of the message to representations of the sample messages”)
	
	Regarding claim 12,Pasupalak teaches the first user utterance is classified as a question ( Pg 7 Par 76-78 “Question type classifier 314 evaluates user query 302 to determine whether the user query is a function type query, an entity type query, or a clarification type query.a function type query establishes a new command (also referred to herein as a topic). An example of a functional type query is "Book a meeting for next Friday at 2:00 pm" or "Send a message to 
	Pasupalak and Zorky are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Zorky to provide a virtual assistant that is able to determine the similarity of queries. A person of ordinary skill in the art would be motivated to do so because it would allow the virtual assistant to be more accurate and efficient (Col 5 lns 55-57 “it is more computationally efficient to compare representations of the message to representations of the sample messages”)
	




Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of Antunes et al (US publication No. 20190102390 A1) additionally in view of He et al (US publication No. 20190087455 A1) ,Further in view of Wang et al (US publication NO. 20200218744 A1) and further in view of Dobrynin et al ( US publication NO 20190205391 A1) .

	Regarding claim 3, Pasupalak teaches identifying keywords within each utterance( Pg 8 Par 94 “FIG. 5 illustrates a flow chart of a method 500 of keyword identification such as may be useful for processing a user query 302 to determine the set of keywords related to the command and/or entities in the query.”) determining a relationship between keywords within each utterance ( Pg 9 Par 95 “he relative frequency of a term in a category is comparatively determined in relation to the terms' infrequency in the other categories as well. In step 510, TF-IDF word scoring is used to determine keywords for each category.”). However Pasupalak fails 
	However Antunes teaches filtering stop words from each utterance ( Pg 6 Par 72 “in one embodiment, the method removes all tokens corresponding to stop words. In a first embodiment, the method may utilize a dictionary of stop words (e.g., “a”, “an”, “the”, “on”, etc.). Alternatively, or in conjunction with the foregoing, the method may allow for user-defined stop words. In one embodiment, the method removes tokens corresponding to stop words from the token stream 300B”)
	Pasupalak and Antunes are considered analogous to the claimed invention because they are in the same field of query processing Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Antunes to provide a virtual assistant that removes stop words. A person of ordinary skill in the art would be motivated to do so because it would allow the assistant to be more efficient as it would process a more standardized format (Pg 10 Par 142 “the method may “clean” and normalize the returned data. Notably, the method may convert all returned data into a standardized format (e.g., generic arrays of hash objects) for later processing”). 
	Pasupalak in view of Antunes does no teach lemmatizing each utterance. However, He teaches lemmatizing each utterance (Pg 5 Par 48 “here a normalization algorithm can be applied to, for example, singularize, spell-check, and/or lemmatize (e.g., remove derivational affixes of words to obtain stem words) the raw texts”
	Pasupalak in view of Antunes based on the teachings of He are considered to analogous to the claimed invention because they are in the same field of query processing. Therefore it 
	Pasupalak in view of Antunes in view of He fails to teach vectorizing each utterance. However Wang teaches vectorizing each utterance (Pg 2 Par 21 “Block 102 extracts feature vectors from words in an input document. It is specifically contemplated that each word in a section of unstructured data will have an associated feature vector. Any appropriate features of the words can be used to form the feature vector, but it is specifically contemplated that each feature vector can include such features as the word itself, the word's part of speech”)
	Pasupalak in view of Antunes and He based on the teachings of Wang are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes in view of He to incorporate Wang to provide a virtual assistant that turns utterances to vectors. A person of ordinary skill in the art would be motivated to do so because it would allow the virtual assistant 
	Pasupalak in view of Antunes in view of He in view of Wang fails to teach identifying the at least one topic and the at least one subtopic for each utterance by clustering. However  Dobrynin teaches identifying the at least one topic and the at least one subtopic for each utterance by clustering (Pg 6 Par 47 “the server 120 can select at least one determined corresponding action dataset and communicate it to the digital assistant component 114 for interpretation thereby. In some embodiments, the digital assistant component 114 and/or server 120 can generate an index of all stored command templates for faster searching and comparison of the received command, to identify a relevant and/or corresponding command template, and thereby select a relevant and/or corresponding action dataset.” And “ Pg 14 Par 92 “In some embodiments, language model generating component 510 can employ advanced linguistic concepts of discourse communities and intertextuality to strategically link (e.g., merge) the generated document clusters and by doing so, determine topics and subtopics that can be employed to more efficiently index and more efficiently search relevant documents within the document corpus.”) 
	Pasupalak in view of Antunes, He and Wang based on the teachings of Dobrynin are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes in view of He in view of Wang to incorporate Dobrynin to provide a virtual assistant that uses 
	Regarding claim 13, Pasupalak teaches identify keywords within each utterance( Pg 8 Par 94 “FIG. 5 illustrates a flow chart of a method 500 of keyword identification such as may be useful for processing a user query 302 to determine the set of keywords related to the command and/or entities in the query.”) determine a relationship between keywords within each utterance ( Pg 9 Par 95 “he relative frequency of a term in a category is comparatively determined in relation to the terms' infrequency in the other categories as well. In step 510, TF-IDF word scoring is used to determine keywords for each category.”). However Pasupalak fails to teach filter stop words from each utterance, lemmatize each utterance, and identify the at least one topic and the at least one subtopic for each utterance by clustering.
	However Antunes teaches filter stop words from each utterance ( Pg 6 Par 72 “in one embodiment, the method removes all tokens corresponding to stop words. In a first embodiment, the method may utilize a dictionary of stop words (e.g., “a”, “an”, “the”, “on”, etc.). Alternatively, or in conjunction with the foregoing, the method may allow for user-defined stop words. In one embodiment, the method removes tokens corresponding to stop words from the token stream 300B”)
	Pasupalak and Antunes are considered analogous to the claimed invention because they are in the same field of query processing Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Antunes to provide a virtual assistant that removes stop words. A 
	Pasupalak in view of Antunes fails to teach lemmatize each utterance. However He teaches lemmatize each utterance (Pg 5 Par 48 “here a normalization algorithm can be applied to, for example, singularize, spell-check, and/or lemmatize (e.g., remove derivational affixes of words to obtain stem words) the raw texts”
	Pasupalak in view of Antunes based on the teachings of He are considered to analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes to incorporate He to provide a virtual assistant that lemmatizes the utterance. A person of ordinary skill in the art would be motivated to do so because it would allow the assistant to be more efficient and accurate(Pg 3 Par 28” The disclosed systems and methods can at least improve the accuracy of understanding human voice inputs, that is, the accuracy of processing natural language. Various embodiments of the present disclosure can include systems, methods, and non-transitory computer readable media configured to process natural language process. Example methods can leverage context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation”).

	Pasupalak in view of Antunes and He based on the teachings of Wang are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes in view of He to incorporate Wang to provide a virtual assistant that turns utterances to vectors. A person of ordinary skill in the art would be motivated to do so because it would make processing the utterances easier by adding values to the utterances(Pg 2 Par 21 “Any appropriate features of the words can be used to form the feature vector, but it is specifically contemplated that each feature vector can include such features as the word itself, the word's part of speech, the word's position in the document, and an entity type”)
	Pasupalak in view of Antunes in view of He in view of Want fails to teach teaches identify the at least one topic and the at least one subtopic for each utterance by clustering. However Dobrynin teaches identify the at least one topic and the at least one subtopic for each utterance by clustering (Pg 6 Par 47 “the server 120 can select at least one determined corresponding action dataset and communicate it to the digital assistant component 114 for interpretation thereby. In some embodiments, the digital assistant component 114 and/or server 120 can generate an index of all stored command templates for faster searching and comparison 
	Pasupalak in view of Antunes, He and Wang based on the teachings of Dobrynin are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes in view of He in view of Wang to incorporate Dobrynin to provide a virtual assistant that uses clustering to index topics and subtopics. A person of ordinary skill in the art would be motivated to do so because it is a more efficient method to organize a dataset.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of Antunes et al  additionally in view of He et al  and Further in view of Wang et al 
	
	Regarding claim 4, Pasupalak fails to teach tokenizing the first user utterance to produce a tokenized utterance; normalizing the tokenized utterance to produce a normalized utterance; filtering stop words from the normalized utterance to produce a filtered utterance; lemmatizing the filtered utterance to produce a lemmatized utterance; position tagging the lemmatized utterance to identify tag words; vectorizing the tag words; and scoring the vectorized tag words 
	Pasupalak in view of Antunes  are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Antunes to provide a virtual assistant that Tokenizes, normalizes and filters stop words from utterances. A person of ordinary skill in the art would be motivated to do so because it would allow the assistant to be more efficient as it would process a more standardized format (Pg 10 Par 142 “the method may “clean” and normalize the returned data. Notably, the method may convert all returned data into a standardized format (e.g., generic arrays of hash objects) for later processing”). 
	Pasupalak in view of Antunes fails to teach lemmatizing the filtered utterance to produce a lemmatized utterance. However He teaches lemmatizing the filtered utterance to produce a lemmatized utterance (Pg 5 Par 48 “here a normalization algorithm can be applied to, for 
	Pasupalak in view of Antunes based on the teachings of He are considered to analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes to incorporate He to provide a virtual assistant that lemmatizes the utterances and position tagging them. A person of ordinary skill in the art would be motivated to do so because it would allow the assistant to be more efficient and accurate(Pg 3 Par 28” The disclosed systems and methods can at least improve the accuracy of understanding human voice inputs, that is, the accuracy of processing natural language. Various embodiments of the present disclosure can include systems, methods, and non-transitory computer readable media configured to process natural language process. Example methods can leverage context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation”).
	Pasupalak in view of Antunes in view of He fails to teach  vectorizing the tag words and scoring the vectorized tag words using cosine similarity . However Wang teaches vectorizing the tag words (Pg 2 Par 21 “Block 102 extracts feature vectors from words in an input document. It is specifically contemplated that each word in a section of unstructured data will have an associated feature vector. Any appropriate features of the words can be used to form the feature 
	Pasupalak in view of Antunes and He based on the teachings of Wang are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes in view of He to incorporate Wang to provide a virtual assistant that turns utterances to vectors and calculates similarity through a cosine function.  A person of ordinary skill in the art would be motivated to do so because it would make processing the utterances easier by adding values to the utterances (Pg 2 Par 21 “Any appropriate features of the words can be used to form the feature vector, but it is specifically contemplated that each feature vector can include such features as the word itself, the word's part of speech, the word's position in the document, and an entity type”)

	Regarding claim 14, Pasupalak fails to teach tokenize the first user utterance to produce a tokenized utterance; normalize the tokenized utterance to produce a normalized utterance; filter stop words from the normalized utterance to produce a filtered utterance; lemmatize the filtered utterance to produce a lemmatized utterance; position tag the lemmatized utterance to identify tag words; vectorizing the tag words; and score the vectorized tag words using cosine similarity. However Antunes teaches tokenize the first user utterance to produce a tokenized utterance (Pg 5 
	Pasupalak in view of Antunes  are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Antunes to provide a virtual assistant that Tokenizes, normalizes and filters stop words from utterances. A person of ordinary skill in the art would be motivated to do so because it would allow the assistant to be more efficient as it would process a more standardized format (Pg 10 Par 142 “the method may “clean” and normalize the returned data. Notably, the method may convert all returned data into a standardized format (e.g., generic arrays of hash objects) for later processing”). 
	Pasupalak in view of Antunes fails to teach lemmatize the filtered utterance to produce a lemmatized utterance. However He teaches lemmatize the filtered utterance to produce a lemmatized utterance (Pg 5 Par 48 “here a normalization algorithm can be applied to, for example, singularize, spell-check, and/or lemmatize (e.g., remove derivational affixes of words to obtain stem words) the raw texts”) position tagging the lemmatized utterance to identify tag 
	Pasupalak in view of Antunes based on the teachings of He are considered to analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes to incorporate He to provide a virtual assistant that lemmatizes the utterances and position tagging them. A person of ordinary skill in the art would be motivated to do so because it would allow the assistant to be more efficient and accurate(Pg 3 Par 28” The disclosed systems and methods can at least improve the accuracy of understanding human voice inputs, that is, the accuracy of processing natural language. Various embodiments of the present disclosure can include systems, methods, and non-transitory computer readable media configured to process natural language process. Example methods can leverage context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation”).
	Pasupalak in view of Antunes in view of He fails to teach vectorize the tag words and scoring the vectorized tag words using cosine similarity. However Wang teaches vectorize the tag words (Pg 2 Par 21 “Block 102 extracts feature vectors from words in an input document. It is specifically contemplated that each word in a section of unstructured data will have an associated feature vector. Any appropriate features of the words can be used to form the feature vector, but it is specifically contemplated that each feature vector can include such features as the word itself, the word's part of speech”) and scoring the vectorized tag words using cosine 
	Pasupalak in view of Antunes and He based on the teachings of Wang are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Antunes in view of He to incorporate Wang to provide a virtual assistant that turns utterances to vectors and calculates similarity through a cosine function. A person of ordinary skill in the art would be motivated to do so because it would make processing the utterances easier by adding values to the utterances(Pg 2 Par 21 “Any appropriate features of the words can be used to form the feature vector, but it is specifically contemplated that each feature vector can include such features as the word itself, the word's part of speech, the word's position in the document, and an entity type”)


Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of Watkins et al (US publication No. 2019035656562 A1).
	
	Regarding claim 6, Pasupalak teaches determining that the second user utterance is associated with a second topic and a second subtopic ( Pg 1 Par 6 “A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or 
	Pasupalak in view of Watkins are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Watkins to provide a virtual assistant that can route the user to a human agent. A person of ordinary skill in the art would be motivated to do so because it would improve the user experience as it would route a human agent to fix whatever issue the virtual assistant cant (Pg 1 Par 1-2 “a customer relationship management (CRM) system and perform basic tasks and help resolve basic problems. However, in some circumstances, the agent may not have the know-how or the access rights necessary to remedy a situation encountered by the customer. To address such situations, the agent may typically signal to a superior that additional help is necessary. In a call center, this may involve the agent physically signaling to or calling an expert or superior who is physically moving between different agents and offering assistance”) 

	Pasupalak in view of Watkins are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate Watkins to provide a virtual assistant that can route the user to a human agent. A person of ordinary skill in the art would be motivated to do so because it would improve the user experience as it would route a human agent to fix whatever issue the virtual assistant cant (Pg 1 Par 1-2 “a customer relationship management (CRM) system and perform basic tasks and help resolve basic problems. However, in some circumstances, the agent may not have the know-how or the access rights necessary to remedy a situation encountered by the customer. To address such situations, the agent may typically signal to a superior that  

Claim 8, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of White et al (US Patent No. 20090077066 A1).	
	
	Regarding claim 8, Pasupalak teaches determining that the second user utterance is associated with a second topic and a second subtopic  (Pg 1 Par 6 “A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command … The at least one user query may be received as an audio input comprising speech received from a user communication device”) and retrieving, from an electronic resource database, at least a first electronic resource labeled with the second topic and second subtopic (Pg 13 Par 134 “Services Manager 130 may then refer to a list of applicable services that related to the domain/subdomain to determine which of the services are operable to perform the desired command and/or similar commands. Services Manager 130 and/or another module of Conversational Agent 150 may maintain the list of applicable services and their related domains/subdomain as well as interfacing instructions for each applicable service”). Pasupalak fails to teach applying the similarity scorer to the second user utterance and determining the second user utterance is novel relative to the plurality of questions stored in the question and answer database. However, White does teach applying the similarity scorer to the second user utterance and determining the second user utterance is novel 
	Pasupalak in view of White are considered analogous to the claimed invention because they are in the same field of utterance processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate a virtual assistant that is able to detect new utterances. A person of ordinary skill in the art would be motivated to do so because it would minimize the need for human intervention to check the accureacy of the query database(Pg 1 Par 19 “It would therefore be advantageous to devise an improved automated bibliographic field normalization approach that minimizes the use of humans to verify the accuracy of the data input of records into the database ”).

	Regarding claim 18, Pasupalak teaches how to determine that the second user utterance is associated with a second topic and a second subtopic  (Pg 1 Par 6 “A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command … The at least one user query may be received as an audio input comprising speech received from a user communication device”) and retrieve, from an electronic resource database, at least a first electronic resource labeled with the second topic and second subtopic (Pg 13 Par 134 “Services Manager 130 may then refer to a list of applicable services that related to the domain/subdomain to determine which of the services are operable to perform the desired command and/or similar commands. Services Manager 130 and/or another module of Conversational Agent 150 may maintain the list of applicable services and their related domains/subdomain as well as interfacing instructions for each applicable service”). Pasupalak fails to teach how to apply the similarity scorer to the second user utterance and determining the second user utterance is novel relative to the plurality of questions stored in the question and answer database. However, White does teach how to apply the similarity scorer to the second user utterance and determining the second user utterance is novel relative to the plurality of questions stored in the question and answer database (Pg 3 Par 37 -39“if an exact match is not found at step 130, rather than creating a new entry at this stage, a further inquiry is 
	Pasupalak in view of White are considered analogous to the claimed invention because they are in the same field of utterance processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate a virtual assistant that is able to detect new utterances. A person of ordinary skill in the art would be motivated to do so because it would notify the virtual assistant that its query database needs to be updated thus improving the system (Col 11 lns 33-39 “When the immediately prior utterance is the new utterance, all recognition candidates selected for the immediately prior utterance may be stored in the suppression information storing unit 124. Similarly, when the immediately prior utterance is the whole corrected utterance, not only change difference information but also all the recognition candidates may be stored in the suppression information storing unit 124”).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of White et al and further in view of Watkins et al.
	Regarding claim 9, Pasupalak teaches determining that the second user utterance is associated with a second topic and a second subtopic (Pg 1 Par 6 “A method, system/device, and computer program product provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user .A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command”). However Pasupalak fails to teach applying the similarity scorer to the second user utterance and determining the second user utterance is novel relative to the plurality of questions stored in the question and answer database and automatically routing the end-user to a human agent who is associated with one or more skills that are related to the second topic and second subtopic. However, White does teach applying the similarity scorer to the second user utterance and determining the second user utterance is novel relative to the plurality of questions stored in the question and answer database (Pg 3 Par 37-39 “if an exact match is not found at step 130, rather than creating a new entry at this stage, a further inquiry is made at step 260. Step 260 searches the database for candidate records having a corresponding bibliographic field having an inexact match with the field value entered. Candidate records having a weighted value of greater than zero would represent an inexact match for the corresponding bibliographic field. Next, decision step 270 determines if the inexact match is acceptable based on the weighted value associated with the candidate record. If an acceptable match is found at decision step 270, step 280 returns the record, with which the corresponding field was matched, in response (or in the process of 
	Pasupalak in view of White are considered analogous to the claimed invention because they are in the same field of utterance processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak to incorporate a virtual assistant that is able to detect new utterances. A person of ordinary skill in the art would be motivated to do so because it would notify the virtual assistant that its query database needs to be updated thus improving the system (Col 11 lns 33-39 “When the immediately prior utterance is the new utterance, all recognition candidates selected for the immediately prior utterance may be stored in the suppression information storing unit 124. Similarly, when the immediately prior utterance is the whole corrected utterance, not only change difference information but also all the recognition candidates may be stored in the suppression information storing unit 124”).
	Pasupalak in view of White fails to teach automatically routing the end-user to a human agent who is associated with one or more skills that are related to the second topic and second subtopic. However Watkins teaches automatically routing the end-user to a human agent who is associated with one or more skills that are related to the second topic and second subtopic ( Pg 8 Par 48 “The routing engine may use various routing rules to determine which expert the chat request should be routed to. Based on the submitted category, subcategory, and/or second-level subcategory, an expert may be selected.” And Pg 1 Par 2 “In a call center, this may involve the 
	Pasupalak in view of White in view of Watkins are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of White to incorporate Watkins to provide a virtual assistant that can route the user to a human agent. A person of ordinary skill in the art would be motivated to do so because it would improve the user experience as it would route a human agent to fix whatever issue the virtual assistant cant (Pg 1 Par 1-2 “a customer relationship management (CRM) system and perform basic tasks and help resolve basic problems. However, in some circumstances, the agent may not have the know-how or the access rights necessary to remedy a situation encountered by the customer. To address such situations, the agent may typically signal to a superior that additional help is necessary. In a call center, this may involve the agent physically signaling to or calling an expert or superior who is physically moving between different agents and offering assistance””) 








Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupalak in view of Zorky in view of Hu et al (US publication No 20070150812 A1).
	Regarding claim 7, Pasupalak teaches determining that the second user utterance is associated with a second topic and a second subtopic (Pg 1 par 6 “ A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command… The at least one user query may be received as 
	Pasupalak and Zorky are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
	Pasupalak in view of Zorky fails to teach retrieving, from the question and answer database, the most frequently asked question associated with the second subtopic and its corresponding second answer. However Hu teaches retrieving, from the question and answer database, the most frequently asked question associated with the second subtopic and its corresponding second answer  (Pg1 Par 13 “Once the user selects the category and subcategory, a list of frequently asked questions (FAQ) 13 corresponding to the selected category and subcategory are automatically displayed on the screen”)
	Pasupalak in view Zorky and Hu are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Zorky to incorporate Hu to provide a virtual assistant that list common questions related to each subtopic. A person of ordinary skill in the art would be motivated to do so because it would allow the virtual assistant to reduce support request and improve the user experience ( Pg1 Par 6 “The present invention provides an integrated FAQ and helpdesk system. The system reduces support requests by integrating the FAQ and helpdesk system in an easy to use manner.”)
	Regarding claim 17, Pasupalak teaches determine that the second user utterance is associated with a second topic and a second subtopic (Pg 1 par 6 “ A natural language processing 

	Pasupalak in view of Zorky fails to teach retrieve, from the question and answer database, the most frequently asked question associated with the second subtopic and its corresponding second answer. However Hu teaches retrieving, from the question and answer database, the most frequently asked question associated with the second subtopic and its corresponding second answer  (Pg1 Par 13 “Once the user selects the category and subcategory, a list of frequently asked questions (FAQ) 13 corresponding to the selected category and subcategory are automatically displayed on the screen”)
	Pasupalak in view Zorky and Hu are considered analogous to the claimed invention because they are in the same field of query processing. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupalak in view of Zorky to incorporate Hu to provide a virtual assistant that list common questions related to each subtopic. A person of ordinary skill in the art would be motivated to do so because it would allow the virtual assistant to reduce support request and improve the user experience ( Pg 1 Par 6 “The present invention provides an integrated FAQ and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L. PHAN whose telephone number is (571)272-3421. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN LE PHAN/Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

10/20/2021